DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3-11, and 13-20 are objected to because of the following informalities:  the phrase “to allow the working fluid flows through” should be changed to --to allow the working fluid to flow through-- in claims 1 and 11. The remaining claims are objected to due to their dependency from one of claims 1 and 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 6 and 16.  The phrase “said additional valve” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the previously recited at least one additional valve to a single additional valve or refer back to the previously recited at least one additional valve which may include a plurality of additional valves.
The remaining claims are indefinite due to their dependency from one of claims 6 or 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 20 are not in proper dependent form because they depend from cancelled claims.  For examining purposes the claims have been interpreted as depending from claims 1 and 11, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2008/0314704 to Deferme.
Re: claims 1 and 11.  Deferme shows in figures 2, 3, and 5b a hydraulic described in paragraph [0001] damper assembly, comprising:

a housing 30 extending along a center axis between an opened or top end and a closed or bottom end as best understood, said
housing defining a fluid chamber 42 extending therebetween for containing a working fluid;

a piston 32 slidably disposed in said fluid chamber dividing said fluid chamber into a
compression chamber 46 and a rebound chamber 44;

a piston rod 34 extending along said center axis and coupled to said piston for
moving said piston between a compression stroke and a rebound stroke;

said piston having a compression or bottom surface and a rebound or top surface, said piston
defining at least one compression channel 70, at least one rebound channel 76, and at least one
additional channel 78, for allowing the working fluid to flow through said piston during said
compression stroke and said rebound stroke;

said at least one compression channel 70 radially spaced from an exterior surface of
said piston 32 shown immediately surrounding the top of element 76 in figure 3 and extending from said compression surface to said rebound surface as shown;

said at least one rebound channel 76, radially and circumferentially spaced from said
at least one compression channel 70 as shown in figures 3 and 4, extending from said exterior surface toward said compression
surface at an oblique angle relative to said center axis as shown in figure 3;

said at least one additional channel 78, located between particularly radially between said center axis and said at
least one compression channel 70 extending along said piston toward said compression surface as shown in figure 4;

a compression valve 94 located on said rebound or top surface of said piston covering said
at least one compression channel 70 for limiting working fluid flow through said piston during said
compression stroke;

a rebound valve 126 located in said compression or bottom chamber and covering said at least
one rebound channel 76 for limiting working fluid flow through said piston during said rebound
stroke to provide a damping force during said rebound stroke; and

a proportional bleeding system 96 located between said compression valve 94 and said
piston 32 to establish a bleeding flow passage between said at least one rebound chamber and said
additional channel 78 for reducing operation harshness of the hydraulic damper assembly, wherein the rebound or top surface of the piston defines at least one orifice or passage shown in the area of element 100 in figure 5b in communication with the at least one additional channel 78, so as to allow the working fluid flows through the at least one additional channel 78 and the at least one orifice 100 and into the at least one compression channel 70 after flowing into the compression chamber and undergoing a subsequent compression stroke, as broadly recited, via the proportional bleeding system i.e. via the passage formed by the bottom surface of the proportional bleeding system 96 as the fluid travels from element 100 to element 72 into element 46 and then through element 70 upon a compression stroke, as broadly recited. 

Re: claims 9 and 19.  Deferme shows in figure 3 further including a retaining member 80 located in the compression chamber 46 and coupled to the piston rod 34 to secure the piston 32 to the piston rod 34.
Re: claims 10 and 20.  Deferme shows in figure 3 and 5b the limitation wherein the piston defines a groove shown in the area of the end of the lead arrow of 68 in fluid communication with the at least one rebound channel 76, the at least one additional channel 78 and at least one orifice associated with the at least one additional channel, the groove extending annularly about the center axis as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deferme in view of US Patent Application 2013/0333993 to Yu.
Yu teaches in figure 2 the limitation wherein at least one orifice shown where flow 700 enters piston 100 at the top defined by a rebound or top surface of a piston 100 has a diameter less than a diameter of the at least one additional channel as labeled.



See Next Page.
[AltContent: textbox (Diameter of at least one additional channel)][AltContent: connector][AltContent: textbox (Diameter of at least one orifice)][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    478
    318
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the diameter of the at least one orifice of Deferme to have been less than the diameter of the at least one additional channel, in view of the teachings of Yu, in order to provide a throttling effect upon entry into the at least one additional channel via the at least one orifice to achieve desired damping characteristics depending on the particular application.
Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the previous interpretation of the reference applied in the prior rejection of record.  Examiner notes that the amendments necessitated a new interpretation of the Deferme reference as set forth above, as broadly claimed.  With regards to claims    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 25, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657